DETAILED ACTION
Remarks
This office action is issued in response to communication filed on 9/23/2021.  Claims 1-20 are pending in this Office Action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.   	
 	Claims 1,11 and 16 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 5,14 and 17 respectively of US Patent 10,372,410 B2 hereinafter “410 patent”. Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements of the instant application claims 1,11 and 16 are to be found in the claims 5,14 and 17 respectively of the 410 patent. Since the instant application claims  1,11 and 16  are anticipated by claims 5,14 and 17  of the 410 patent, Claims 1,11 and 16 of the instant application is not patentably distinct from claims  5,14 and 17 of the 410 patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7,11,14-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Lewis et al .(US Patent Application Publication 2015/0220264 A1, hereinafter “Lewis”)
 	As to claim 1, Lewis teaches a computer-implemented method comprising:       
  	providing, by a computing system, a content feed for presentation on a screen of a computing device associated with a user, wherein the content feed includes at least one content item; (Lewis par [0015] teaches scrollable document containing  a stream of content)
 	determining, by the computing system, a selection of a button to play the at least one content item; determining, by the computing system, that the at least one content item is no longer visible on the screen based at least in part on a gesture to scroll the content feed; and providing, by the computing system, a pop out player for presentation on the screen, wherein the pop out player includes a plurality of buttons to manage playback of the at least one content item.(Lewis par [0015] teaches a persistent media player that enables presentation of a media item after the user scrolls past that media item’s location in scrollable document . The persistent media player  enables users to continue to scroll to other portions of the scrollable document while the media item continues to play. Lewis par [0044] teaches menu options related to the media item currently playing back may also be shown such as play, pause, stop, fast forwarding, rewind, etc. Lewis par [0047] teaches persistent media player may be presented in a semi-transparent format)  	 	As to claim 4, Lewis teaches the computer-implemented method of claim 1, wherein the at least one content item is associated with an album of content, and wherein the pop out player provides an option to access other content items included in the album of content. (Lewis par [0044] teaches information corresponding to the media item currently playing back in the persistent media player may be shown and menu options related to the media item currently playing back may also be shown such as play, pause, stop, fast forwarding, rewind, etc.) 	As to claim 5, Lewis teaches the computer-implemented method of claim 1, wherein presentation of the pop out player ceases when the at least one content item reappears on the screen.(Lewis par [0040] teaches when the user scrolls such that this element is sufficiently within the viewing area the media item can return to being rendered in this embedded position instead of the modified position) 	As to claim 6, Lewis teaches the computer-implemented method of claim 1, further comprising: determining, by the computing system, a second gesture to scroll the content feed; and providing, by the computing system, the at least one content item for display in response to the second gesture.(Lewis par [0034] teaches receiving input to scroll to the second portion of the scrollable document) 	As to claim 7, Lewis teaches the computer-implemented method of claim 6, further comprising: removing, by the computing system, the pop out player in response to provision of the at least one content item for display in response to the second gesture. (Lewis par [0040] teaches when the user scrolls such that this element is sufficiently within the viewing area the media item can return to being rendered in this embedded position instead of the modified position) 
 	Claims 11 and 14-15 merely recite a system to perform the method of claims 1 and 4-5 respectively. Accordingly, Lewis teaches every limitation of claims 11 and 14-15 as indicates in the above rejection of claims 1 and 4-5 respectively. 
 	Claims 16 and 19-20 merely recite a non-transitory computer readable medium including instructions when executed by at least one processor , perform the method of claims 1 and 4-5 respectively. Accordingly, Lewis teaches every limitation of claims 16 and 19-20 as indicates in the above rejection of claims 1 and 4-5 respectively. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2, 12 and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Lewis  and further in view of Vinna et al.(US Patent Application Publication 2015/0205511 A1, hereinafter “Vinna”)
 	As to claim 2, Lewis teaches the computer-implemented method of claim 1, wherein the pop out player includes a radial progress indicator, and wherein the radial progress indicator provides information associated with playback of the at least one content item.(Lewis par [0044] teaches information corresponding to the media item currently playing back in the persistent media player may be shown)
 	Lewis does not teach a radial progress indicator.
 	However, Vinna teaches a radial progress indicator. (Vinna par [0058] teaches initiating playback of the media object and displaying the circular progress bar and radially filing the width of the circular progress bar to graphically depict a playback progress of the media object)
 	Lewis and Vinna are analogous art directed media playback and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill would have combined the teaching of Lewis and Vinna according to known methods to achieve the claimed invention and yield predictable results. One would have been motivated to make such combination to provide user with a new and inventive graphical user interface techniques for controlling the playback of media. (Vinna par [0004]) 	

	As to claims 12 and 17, see the above rejection of claim 2.
Claims 3 , 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis, Vinna and further in view of Asano et al.(US Patent Application Publication 2014/0040740 A1, hereinafter “Asano”) 	As to claim 3, Lewis and Vinna teach the computer-implemented method of claim 2 but fail to teach wherein the radial progress indicator appears within a rotating playback shape that represents cover art associated with the at least one content item.
 	However, Asano teaches a rotating playback shape that represents cover art associated with the at least one content item.(Asano par [0155] teaches the cover art may be arranged in a position rotated by a random angle)
 	Lewis, Vinna and Asano are analogous art directed media playback and both teachings operate the same as separately as in combination. Since the teachings were analogous art known before the effective filing date of claimed invention, one of ordinary skill would have combined the radial progress indicator as taught by Lewis, Vinna  with a rotating playback shape that represents cover art associated with the at least one content item of Asano according to known methods to achieve the claimed invention and yield predictable results. One would have been motivated to make such combination to  enhance the display of the progress indicator.

	As to claim 13 and 18, see the above rejection of claim 3.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis and further in view of Ramachandran .( US Patent 9,569,097 B2 , hereinafter “Ramachandran ”)
 	As to claim 8, Lewis teaches the computer-implemented method of claim 1 but fails to teach  further comprising: determining, by the computing system, a gesture in relation to the at least one content item; and providing, by the computing system, a full screen version of the at least one content item in response to the gesture in relation to the at least one content item.
 	However, Ramachandran teaches determining, by the computing system, a gesture in relation to the at least one content item; and providing, by the computing system, a full screen version of the at least one content item in response to the gesture in relation to the at least one content item.( Ramachandran Fig.6 and col 6, lines 1-15 teaches displaying of the content in full screen mode in response to a double tap )
 	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Lewis and Ramachandran to arrive at the claimed invention. One would have been motivated to make such combination to maximize the user experience and allow the user to efficiently consume content.( Ramachandran col 1, lines 33-35)
 	As to claim 9, Lewis and Ramachandran teach the computer-implemented method of claim 8, further comprising: but fail to expressly teach determining, by the computing system, a gesture to scroll the full screen version of the at least one content item; in response to the gesture to scroll the full screen version of the at least one content item, replacing, by the computing system, the full screen version of the at least one content item with the content feed.
	However, replacing, by the computing system, the full screen version of the at least one content item with the content feed in response to a scroll gesture is well known in the art and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Lewis and Ramachandran to utilize the replacing, by the computing system, the full screen version of the at least one content item with the content feed in response to a scroll gesture to maximize the user experience and allow the user to efficiently consume content.( Ramachandran col 1, lines 33-35)
Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis, Ramachandran and further in view of Na et al .( US Patent Application Publication 2016/0035323 A1, hereinafter “Na”)
 	As to claim 10, Lewis and Ramachandran teach the computer-implemented method of claim 8 but fail to teach further comprising: in response to the gesture in relation to the at least one content item, transforming, by the computing system, a playback shape associated with the at least one content item to cover art associated with the at least one content item.
 	However, Na teaches in response to the gesture in relation to the at least one content item, transforming, by the computing system, a playback shape associated with the at least one content item to cover art associated with the at least one content item.(Na par [0086]-[0087] teaches detecting a continuous touch or drag on the home screen and sequentially displaying FIGS.505 along trajectory  of the drag. For example, the FIGS.505 can change into various shapes according to music information)
 	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Lewis and Ramachandran with the teachings of Na to arrive at the claimed invention. One would have been motivated to make such combination to  provide emotional amd wide music play experience.(Na par [0147])
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DUONG whose telephone number is (571)270-7335. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN L DUONG/Primary Examiner, Art Unit 2175